322 S.W.3d 632 (2010)
STATE of Missouri, Plaintiff/Respondent,
v.
Michael L. WATSON, Defendant/Appellant.
No. ED 93549.
Missouri Court of Appeals, Eastern District, Division Five.
October 12, 2010.
Michael L. Watson, acting pro se, Festus, MO.
Thomas E. Hollingsworth, Jefferson County, MO, for Respondent.
Before GARY M. GAERTNER, JR., P.J., MARY K. HOFF, J., and PATRICIA L. COHEN, J.

ORDER
PER CURIAM.
Michael L. Watson (Defendant) appeals from the trial court's judgment, following a jury trial, convicting him of second degree tampering, Section 569.090. On appeal, Defendant argues that the trial court committed instructional error when it failed to *633 instruct the jury sua sponte regarding a claim of right defense to an offense of tampering. We affirm the trial court's judgment.
We have reviewed the briefs of the parties and the record on appeal and find Defendant is entitled to no relief on appeal. An extended opinion would have no precedential value. We have, however, provided a memorandum opinion for the use of the parties setting forth the reasons for our decision.
We affirm the trial court's judgment pursuant to Rule 30.25(b).